OFFICE CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the Response of April 6, 2022 applicant stated that they elected Species E followed by the description of Species D.  It is unclear to the examiner if applicant is electing:
(1) Species E – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with an image obtained by the apparatus; 
OR 
(2) Species D – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with an optical detection.  
Further applicant has not stated if the election is with or without traverse.
 Upon further review claim 26 reciting: “further comprising an input unit configured to make an input of a fact that the optical member for changing the field angle is inserted by an operator, wherein the apparatus is configured to determine whether or not the optical member for changing the field angle is inserted based on the input made by the input unit” is directed to Species H – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with input, into a graphical user interface, by a user.
Upon further review claim 27 reciting: “wherein the apparatus is configured to determine whether or not the optical member for changing the field angle is inserted based on the output signal from the detector” is directed to Species D – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with an optical detection.
Upon further review claim 30 reciting: “further comprises a second detection portion configured to receive a return light from the eye to be inspected in order to acquire at least one of an anterior ocular segment image of the eye to be inspected or a fundus image of the eye to be inspected; and the apparatus is configured to determine whether or not the optical member for changing the field angle is inserted based on an output signal from the second detection portion” is directed to Species G – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with a comparison between two images.
Upon further review claim 44 reciting: “wherein the apparatus is configured to optically determine the insertion of the optical member for changing the field angle” is directed to Species D – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with an optical detection.
Upon further review claim 45 reciting: “wherein the insertion of the optical member is optically detected” is directed to Species D – where the apparatus is configured to determine the presence or absence of the optical member for changing the field angle in accordance with an optical detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                    June 15, 2022